TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00295-CV




Cavalry Hill Cemetery, the Catholic Diocese of Dallas, and the Letot Family Heirs,
Appellants

v.

Attorney General of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN403477, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants have filed an agreed motion to dismiss their appeal advising this Court
that they no longer desire to pursue their appeal.  The appeal is dismissed and costs are assessed
against the party incurring them.  See Tex. R. App. P. 42(a)(1)
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Appellants’ Motion
Filed:   June 10, 2005